DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20 are allowable. Claims 3-15 and 18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species, as set forth in the Office action mailed on 10/16/2019, is hereby withdrawn and claims 3-15 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ali Assar (Reg. No. 65,848) on 12/30/2021.



1.	(Currently Amended) A system, comprising:
a database storing a plurality of text advertisements comprising a text advertisement; and
an advertisement server configured to:
access the plurality of text advertisements;
receive, via a first network communication, an advertisement request from a client device;
select the text advertisement, from the database storing the plurality of text advertisements, based on the advertisement request;
responsive to selecting the text advertisement, determine an advertiser web site associated with serving content related to the text advertisement selected from the database based on the advertisement request; 
retrieve, via a second network communication, a plurality of images from the advertiser web site associated with serving content related to the text advertisement;
provide at least one of a title or description of the text advertisement to a deep learning engine;
provide autotags of one or more images of the plurality of images to the deep learning engine;
perform, via the deep learning engine, at least one of text similarity or semantics similarity to determine relevance features;
rank the plurality of images based upon features, comprising the relevance features, determined using text of the text advertisement;
select an image, from the plurality of images retrieved from the advertiser web site, based on the ranking 
responsive to selecting the image[[,]] from the plurality of images retrieved from the advertiser web site
generate an enhanced advertisement, in response to the advertisement request from the client device, by integrating:

(ii) the text advertisement selected from the database based on the advertisement request received from the client device; and
transmit, via a third network communication, the enhanced advertisement generated in response to the advertisement request to the client device.

2.	(Currently Amended) The system of claim 1, wherein the ranking is based upon feedback of user behavior associated with one or more advertisement placements that included the image 
	





3.	(Currently Amended / Withdrawn) The system of claim 1, wherein the ranking is based upon in the one or more images.

4.	(Currently Amended / Withdrawn) The system of claim 1, wherein the ranking is based upon 

ranking is based upon 

6.	(Currently Amended / Withdrawn) The system of claim 1, wherein the ranking comprises ranking at least one image 

7.	(Currently Amended / Withdrawn) The system of claim 1, wherein the ranking comprises ranking at least one image 

8.	(Currently Amended / Withdrawn) The system of claim 1, wherein the ranking comprises ranking at least one image 

9.	(Currently Amended / Withdrawn) The system of claim 1, wherein the ranking comprises ranking at least one image 

10.	(Currently Amended / Withdrawn) The system of claim 1, wherein the ranking comprises ranking at least one image 

11.	(Currently Amended / Withdrawn) The system of claim 1, wherein the ranking is based upon 

ranking is based upon 

13.	(Currently Amended / Withdrawn) The system of claim 11, wherein the ranking is based upon 

14.	(Currently Amended / Withdrawn) The system of claim 1, wherein the ranking is based upon 

15.	(Currently Amended / Withdrawn) The system of claim 1, wherein the ranking is based upon 



storing a plurality of text advertisements, comprising a text advertisement, in a database;
receiving, via a first network communication, an advertisement request from a client device;
selecting the text advertisement, from the database storing the plurality of text advertisements, based on the advertisement request;
responsive to selecting the text advertisement, determining an advertiser web site associated with serving content related to the text advertisement selected from the database based on the advertisement request; 
retrieving, via a second network communication, a plurality of images from the advertiser web site associated with serving content related to the text advertisement; 
providing text of the text advertisement to a deep learning engine;
providing autotags of one or more images of the plurality of images to the deep learning engine;
performing, via the deep learning engine, at least one of text similarity or semantics similarity to determine relevance features;
ranking the plurality of images based upon features, comprising the relevance features, determined using the text of the text advertisement;
selecting an image, from the plurality of images retrieved from the advertiser web site, based on the ranking 
responsive to selecting the image[[,]] from the plurality of images retrieved from the advertiser web site
generate an enhanced advertisement, in response to the advertisement request from the client device, by integrating: 
(i) the image selected[[,]] from the plurality of images retrieved from the advertiser web site
(ii) the text advertisement selected from the database based on the advertisement request received from the client device.

17.	(Currently Amended) The method of claim 16, wherein the ranking is based upon a non-photo detection algorithm which determines if the image is a drawing, a sketch, text, a logo, a map or an illustration 
	





18.	(Currently Amended / Withdrawn) The method of claim 16, wherein the ranking is based upon image 
 


a processor configured to: 
receive an advertisement request from a client device; 
select a text advertisement from a database based on the advertisement request; 
responsive to selecting the text advertisement, determine an advertiser web site associated with serving content related to the text advertisement selected from the database based on the advertisement request; 
retrieve a plurality of images from the advertiser web site associated with serving content related to the text advertisement; 
provide at least one of a title or description of the text advertisement to a deep learning engine;
provide autotags of one or more images of the plurality of images to the deep learning engine;
perform, via the deep learning engine, at least one of text similarity or semantics similarity to determine relevance features;
rank the plurality of images based upon features, comprising the relevance features, determined using text of the text advertisement;
select an image, from the plurality of images retrieved from the advertiser web site, based on the ranking 
responsive to selecting the image[[,]] from the plurality of images retrieved from the advertiser web site
generate an enhanced advertisement, in response to the advertisement request from the client device, by integrating:
(i) the image selected[[,]] from the plurality of images retrieved from the advertiser web site
(ii) the text advertisement selected from the database based on the advertisement request received from the client device; and 


20. 	(Currently Amended) The system according to claim 19, wherein the ranking is based upon a product detection algorithm which identifies a product in the one or more images 






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose or render obvious the claims as currently amended. The closest prior art found to date are the following: 
Agarwarl et al. (US 2010/0099441) discloses the concept of combining text ads with image ads to create a modified banner ad that is delivered to a user in response to an ad request. 
Abbott et al. (US 2013/0218665 A1) discloses the concept of receiving an ad request from a user computer. 
Ye et al. (US 2015/0206169 A1) discloses the concept of extracting images, text, and/or colors from a landing page to create an advertisement. Ye also disclose the concept of generating a quality score for images by identifying one or more aesthetic features of the image (e.g., exposure, sharpness, contrast, color scheme, content density). 
Gao et al. (US 2017/0061250 A1) discloses the concept of discovering semantic similarities between images and text. 
Google, “About responsive display ads”, retrieved from https://support.google.com/google-ads/answer/6363750?hl=en, published on January 17, 2013, discloses the concept of creating responsive display ads by uploading different assets into Google Ads, and using Google’s machine learning model to determines an optimal combination of assets for each ad slot.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/SAM REFAI/Primary Examiner, Art Unit 3681